DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the at least one fourth sipe" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The claim recites "a fourth sipe" in line 3 rather than --at least one fourth sipe--. 
Claim 11 recites the limitation "the at least one fourth sipe" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The claim recites "a fourth sipe" in line 3 rather than --at least one fourth sipe--.
Claim 15 recites the limitation "the at least one third sipe element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite a third sipe element.
It appears claim 15 should depend on claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (JP 2016-168991, with English machine translation).
Regarding claim 1, Tanaka discloses a tire having a tread portion comprising a first land portion (see center land portions 8), bent sipes in the form of first sipes (11) and second sipes (12). The bent sipes extend between the first and second circumferential edges of the land portion. See Fig. 1. Further, the first sipe comprises first sipe elements inclined in a first direction and second sipe elements inclined in the opposite axial direction (see the center element). The second sipe includes elements that are all inclined in the first direction. See Fig. 1.
Regarding claim 2, the first and second sipes are arranged alternately in the tire circumferential direction. See Fig. 1.
Regarding claims 4-6, Tanaka's first sipe comprises two first sipe elements, a second sipe element constituting the middle portion, and third sipe elements connecting the first and second sipe elements (see Fig. 1 and 2). The third sipe element is inclined in the first direction. 
Regarding claims 8 and 9, the second sipes (12) comprise a relatively steep inclined portion in the middle (fifth sipe element) and relative gentle inclined portions at the edges (fourth sipe elements). See Fig. 1.
Regarding claim 13, Tanaka teaches that one center main groove may alternatively be provided on each side of the tire equator ([0026], line 198)--thus, a center land portion would exist on the tire equator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2016-168991, with English machine translation) as applied to claim 5 above, and further in view of Tsuyuki (JP S60-255506, with English machine translation).
Regarding claim 3, while Tanaka does not disclose the distance between adjacent first and second sipes as 30 to 48% of a distance between adjacent second sipes, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the distance as claimed since Tsuyuki, similarly directed towards a ribbed tire with sipes, teaches configuring the sipes with variable pitches between adjacent sipes such that the minimum distance between first and second sipes (short sipes with length Lb and long sipes with length La) is slightly less than half the pitch between consecutive second sipes (long sipes)(see Fig. 1-2, 4). One would have been motivated to reduce resonance noise in the tread pattern (see lines 108-136, 144-146).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2016-168991, with English machine translation) as applied to claim 5 above, and further in view of Ohashi (JP2002-046426, with English machine translation).
Regarding claim 7, Tanaka does not disclose the angle between the second and third sipe elements; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sipe with angle of 90 to 100 degrees since Ohashi, similarly directed towards a tire having Z-shaped sipes, teaches that it is preferable for the angle between oppositely inclined sipe elements to be 85 degrees or more from the viewpoint of wear resistance of the bent portion ([0018]; specific example of 90 degrees provided in [0017]), said range overlapping the claimed range.

Claims 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2016-168991, with English machine translation) as applied to claims above, and further in view of Horiguchi (US 2018/0015789).
Regarding claims 10 and 11, Tanaka does not disclose a third and fourth sipe element terminating within the first land portion and being inclined in the first direction; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the land portion of Tanaka with fourth and fifth sipes as claimed since Horiguchi, similarly directed towards a tread having land portions Z-shaped sipes, teaches that it is desirable to provide middles sipes (see sipes 12A, 12B in Fig. 3 or sipes 16A, 16B in Fig. 5) that terminate within the land portion and are inclined similarly to the ends of the Z-shaped sipe (sipes 11 and 14) to achieve an edge effect while suppressing a decrease in the rigidity of the crown land portion ([0050,0083]). As to claim 11, Horiguchi illustrates the one-end terminated sipes as falling along the extension lines of the sipes which form the ends of the Z-shape sipe (see Fig. 3).
Regarding claim 12, while the specific positioning is not disclosed in Tanaka and Horiguchi, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have arranged the sipes at 30-48% of the distance between adjacent second sipes since (1) Horiguchi discloses arranging the one-end terminating sipes between the Z-shaped sipes with the terminal sipes offset towards one the Z-shaped sipes relative to the midpoint between adjacent Z-shapes sipes (see Fig. 3, 5); and (2) it is within the purview of a person having ordinary skill in the tire art to determine a suitable position for the terminal sipes in order to achieve the desired edge effect ([0050,0083]). 
Regarding claim 14, while Tanaka does not disclose the depth of the second sipe element as shallower than the depth of the first sipe element, it would have been obvious to a person having ordinary skill in the art at the time of the invention to configure the second sipe portion as shallower since Horiguchi, similarly directed towards a tread having Z-shaped sipes, teaches configuring the depth of Z-shaped sipe's center portion (11C, similar to the claimed second sipe element) as smaller than the depth of the other sipe pieces to suppress a decrease in rigidity of the crown land portion and improve the steering stability of the tire ([0046], Fig. 4).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2016-168991, with English machine translation) as applied to claims above, and further in view of Shiyoumura (JP 07-228108, with English machine translation).
Regarding claims 14 and 15, while Tanaka does not disclose the depth of the second sipe element as shallower than the depth of the first sipe element or the third element being shallower than the first element and deeper than the second element, it would have been obvious to a person having ordinary skill in the art at the time of the invention to configure the second sipe portion and third sipe portions as claimed since Shiyoumura, similarly directed towards a tread having Z-shaped sipes, teaches configuring the sipes' depth such that the depth gradually increases from the center to both ends of the 

Allowable Subject Matter
Claims 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, the closest prior art of record is represented by Tanaka (JP 2016-168991) and Horiguchi (US 2018/0015789). Tanaka discloses first and second sipes within crown land portions but fails to teach or suggest a tread configuration with middle land portion as recited in claim 16. While Horiguchi discloses middle land portions having first and second middle lateral grooves which terminate within the land portion and which are inclined similarly to the center element of a Z-shaped sipe, the tread pattern does not disclose second sipes as recited in claim 1. Further, there is insufficient teaching or motivation to modify Tanaka or Horiguchi to remedy these deficiencies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C DYE/Primary Examiner, Art Unit 1749